DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1, 4, 7, 10, 12, 13, 16, and 33-38 responded on March 29, 2022 are pending, claims 1 and 10 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 has been entered.	
Response to Arguments
Applicant’s arguments, see pg. 7-8, filed March 29, 2022, with respect to the rejection(s) of claims 1 and 10 have been considered but are moot because the arguments do not apply to any of the additional references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 4, 7, 10, 12, 13, 16, and 33-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 1 and 10, each recites "transmitting, by the UE, a second preamble for a second SI to the BS, each preamble corresponding to a different SI". A review of the disclosure finds no support for the limitation. The original filed specification recites the UE transmits a second preamble for random access instead of the first preamble for SI request to the base station in [0039]. Therefore, this subject matter is construed to constitute the addition of new matter. Claims 4, 7, 12, 13, 16, and 33-38 are similarly rejected based upon claim dependency to claims 1 and 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, 12, 16 and 33-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0166622 A1, 62/453,469 filed on February 01 2017, hereinafter "Kim") in view of Suzuki et al. (US 2019/0037479 A1, hereinafter "Suzuki").
Regarding claim 1, Kim discloses a system information transmission method, comprising:
transmitting, by a user equipment (UE), a first preamble (MSG1) for a first system information (SI) to a base station (BS) (Kim, Fig. 9 S910 [0086] UE transmits a first message (i.e. MSG1) to a base station, the first message may be a random access preamble, The random access preamble may be used to request system information); 
receiving, by the UE, a response message (MSG2) from the BS (Kim, Fig. 9 S910 [0086] UE may receive, from the BS, a second message (i.e. MSG2) including a random access preamble identifier (RAPID) corresponding to the transmitted random access preamble);
determining, by the UE, whether the MSG2 corresponds to the transmission of the MSG1 (Kim, [0105] the UE may receive the second message including a RAPID corresponding to the transmitted random access preamble in the second RAR window, UE may determine that the system information has been successfully requested); and
retransmitting, by the UE, the MSG1 to the BS after a timing window in response to determining that the MSG2 does not correspond to the transmission of the MSG1, the timing window comprising a random access (RA) window and a timer for the UE (Kim, [0103, 0105] the UE may expect that a second message will be received in a second RAR window (i.e. timing window), Otherwise, the UE may consider that the request for the system information has failed and may retransmit the first message requesting the system information, the second RAR window includes msg2 transmission to arriving time and waiting timer see Fig. 13).
Kim discloses a UE can efficiently request other system information in [0008] but does not explicitly disclose transmitting, by the UE, a second preamble for a second SI to the BS, each preamble corresponding to a different SI.
Suzuki from the same field of endeavor discloses transmitting, by the UE, a second preamble for a second SI to the BS, each preamble corresponding to a different SI (Suzuki, claim 14 terminal apparatus the transmitter is configured to transmit a second preamble in case of using the message for transmitting the system information request and to transmit the system information request by using the message in accordance with the information corresponding to the second preamble).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified on demand SI disclosed by Kim and on-demand SI disclosed by Suzuki with a motivation to make this modification in order to effectively transmit system information (Suzuki, [0190]).
Regarding claim 7, Kim discloses receiving, by the UE, system information requested by the MSG1 from the BS in a pre-defined window (Kim, [0057] SI windows for different pieces of SI do not overlap, only one SI message is transmitted within an SI window). 
Regarding claim 33, Kim discloses wherein the MSG2 is determined to correspond to the transmission of the MSG 1 when the MSG2 includes one of at least:
a medium access control (MAC) subheader including only a random access preamble identifier without any payload (Kim, [0088,0105] The second message may include only the RAPID corresponding to the random access preamble transmitted to request the system, a MAC RAR may not be included in a MAC sub-PDU, the UE may determine that the random access procedure for requesting the system information is completed), and
a MAC subheader without grant and without a timing adjustment value (Kim, [0088,0105] The second message may include only the RAPID corresponding to the random access preamble transmitted to request the system, a MAC RAR may not be included in a MAC sub-PDU, the UE may determine that the random access procedure for requesting the system information is completed).
Regarding claim 34, Kim discloses wherein the MSG2 is determined to not correspond to the transmission of the MSG 1 when the MSG2 includes at least one of an uplink (UL) grant and a timing adjustment value (Kim, [0105,0106] When the second message including the RAPID corresponding to the transmitted random access preamble is received, the UE may determine that the system information has been successfully requested. Otherwise, the UE may consider that the request for the system information has failed and may retransmit the first message requesting the system information, where the second message may not include UL grant/Temp C-RNTI and a time alignment command).
Regarding claim 35, Kim discloses wherein the timer comprises one of an absolute time unit and SI period unit (Kim, [0057] SI windows for different pieces of SI do not overlap, only one SI message is transmitted within an SI window (i.e. SI period unit)).
Regarding claims 10, 16 and 36-38, Kim discloses a processor configured to perform instructions (Kim, [0007] The UE may include: a memory; a transceiver; and a processor to connect the memory with the transceiver) similar to steps as recited by the method of claims 1, 7 and 33-35, thus are rejected with the same rationale applied against claims 1, 7 and 33-35 as presented above.
Regarding claim 12, Kim further discloses wherein: timing window starts when the MSG 1 is transmitted (Kim, Fig. 13 (a) Second RAR window starts first message sent). 
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0166622 A1, 62/453,469 filed on February 01 2017, hereinafter "Kim") in view of Suzuki et al. (US 2019/0037479 A1, hereinafter "Suzuki") as applied to claim above, and further in view of Park et al. (US 2018/0279186 A1, 62/475,033 filed on March 22 2017, hereinafter "Park").
Regarding claims 4 and 13, Kim discloses on demand SI request but does not explicitly disclose the UE includes a counter; and the system information transmission method further comprises:
counting, by the counter, each retransmission of the MSG1 to the BS;
establishing a threshold value comprising a predetermined number of retransmissions. 
Suzuki from the same field of endeavor discloses the UE includes a counter (Suzuki, [0132] The transmission times may be managed by a counter); and the system information transmission method further comprises:
counting, by the counter, each retransmission of the MSG1 to the BS (Suzuki, [0132]  The terminal apparatus 1 may count retransmission times of the system information requests);
establishing a threshold value comprising a predetermined number of retransmissions (Suzuki, [0134] The terminal apparatus 1, in a case that transmission times of the system information requests reach a prescribed value (maximum value) (i.e. predetermined number)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified on demand SI disclosed by Kim and on-demand SI disclosed by Suzuki with a motivation to make this modification in order to effectively transmit system information (Suzuki, [0190]).
Kim in view of Suzuki does not explicitly disclose when the number of retransmissions exceeds the threshold value;
transmitting, by the UE, another MSG1 for random access to the BS;
receiving, by the UE, another MSG2 corresponding to the another MSG1 from the BS; and
transmitting, by the UE, a message 3 (MSG3) for another system information request when the another MSG2 is received.
Park from the same field of endeavor discloses when the number of retransmissions exceeds the threshold value (Park, [0315] If the counter reaches the maximum number of retransmissions configured in a cell (or a retransmission threshold));
transmitting, by the UE, another MSG1 for random access to the BS; receiving, by the UE, another MSG2 corresponding to the another MSG1 from the BS (Park, [0315] the wireless device may perform a new RA procedure on a different cell, the same RA procedure but on a different cell) ; and
transmitting, by the UE, a message 3 (MSG3) for another system information request when the another MSG2 is received (Park, [0301] The wireless device may repeat two step RA until the wireless device determines that a RA procedure is successful, The wireless device may perform a new RA on another cell with two-steps).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Park’s system for retransmission into Kim’s on demand SI retransmission as modified by Suzuki with a motivation to make this modification in order to optimize the network’s efficiency (Park, [0226]).
	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415